RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                     File Name: 09a0229p.06

                UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


                                               X
                                                -
 JOSE LUIS SERRATO-SOTO,
                                                -
                                          Petitioner,
                                                -
                                                -
                                                   No. 08-4063
           v.
                                                ,
                                                 >
                                                -
                                 Respondent. -
 ERIC H. HOLDER, JR., Attorney General,
                                               N
               On Appeal from the Board of Immigration Appeals.
                                No. A075 903 417.
                                   Submitted: April 23, 2009
                                                                    *
                              Decided and Filed: May 28, 2009

       Before: SUHRHEINRICH, BATCHELDER, and SUTTON, Circuit Judges.

                                      _________________

                                           COUNSEL
ON BRIEF: Barry L. Frager, THE FRAGER LAW FIRM, P.C., Memphis, Tennessee, for
Petitioner. Leslie McKay, Kristin K. Edison, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
                                      _________________

                                           OPINION
                                      _________________

        SUHRHEINRICH, Circuit Judge. Jose Serrato-Soto, under an order of removal to
Mexico, petitions for review of a final order of the Board of Immigration Appeals (BIA),
which held that Serrato-Soto was ineligible for voluntary departure because he was
convicted of a crime involving moral turpitude. Serrato-Soto argues that the BIA erred in
concluding that his earlier conviction in Mississippi state court for fraudulent use of a social




        *
          This decision was originally issued as an “unpublished decision” filed on May 28, 2009. On
June 30, 2009, the court designated the opinion as one recommended for full-text publication.


                                                 1
No. 08-4063              Serrato-Soto v. Holder                                                      Page 2


security number or identifying information to obtain goods was a crime involving moral
turpitude as a matter of law. We disagree and, accordingly, DENY the petition.

                                              I. Background

         Serrato-Soto is a native and citizen of Mexico who illegally entered the United States
           1
in 1993.         On January 7, 2004, Serrato-Soto was convicted of fraudulent use of
identification in Mississippi state court.2 On January 8, 2004, the Department of
Homeland Security (“DHS”) lodged a Notice to Appear before the Executive Office of
Immigration Review in Memphis, Tennessee, charging Serrato-Soto as removable for
being present in the United States without having been admitted or paroled pursuant to
§ 212(a)(6)(A)(i) of the Immigration and Nationality Act (“INA”), 8 U.S.C.
§ 1182(a)(6)(A)(i).

         On July 13, 2004, Serrato-Soto appeared at a preliminary hearing before an IJ.
Serrato-Soto admitted the factual allegations contained in his Notice to Appear and
conceded removability. Serrato-Soto also asked for an indefinite continuance to permit
the adjudication of a labor certificate, which the IJ denied. Serrato-Soto further
requested “pre-completion” voluntary departure in lieu of removal proceedings. See 8
U.S.C. § 1229c(a)(1) (permitting an alien to voluntarily depart the United States at the
alien’s own expense prior to the completion of removal proceedings). However, because
Serrato-Soto chose to reserve appeal of the denial of the continuance, the IJ held that he
was precluded from voluntary departure. See Matter of Cordova, 22 I. & N. Dec. 966,
969 (B.I.A. 1999) (holding that pre-completion voluntary departure was available to an
alien similarly situated to Serrato-Soto but that the alien must waive appeal of all issues);
8 C.F.R. § 1240.26(b)(1)(i)(D) (an alien may be granted voluntary departure only if,
inter alia, he waives appeal of all issues).




         1
          Serrato-Soto testified at a July 12, 2006 removal hearing that he entered in 1993, but the charge
contained in his Notice to Appear lists him as entering “on or about 2000.”
         2
             Serrato-Soto was also convicted of prostitution in Wisconsin in 1995 and theft in Texas in 1999.
No. 08-4063        Serrato-Soto v. Holder                                           Page 3


        Serrato-Soto appealed to the BIA. On December 2, 2005, the BIA remanded for
a hearing on Serrato-Soto’s possible eligibility for “post-completion” voluntary
departure.

        On July 12, 2006, the IJ issued an oral decision denying Serrato-Soto’s
application for voluntary departure on the merits and ordering him removed to Mexico,
finding that Serrato-Soto’s 2004 conviction in Mississippi state court for fraudulent use
of a social security number was a crime involving moral turpitude, which precluded
Serrato-Soto from demonstrating the requisite good moral character necessary for
voluntary departure. Serrato-Soto again appealed to the BIA, this time arguing that the
2004 conviction did not involve moral turpitude. On July 31, 2008, the BIA, per curiam,
adopted and affirmed the IJ’s decision.

                                      II. Analysis

                                    A. Jurisdiction

        Serrato-Soto timely filed his petition for review on August 28, 2008, within 30
days of the BIA’s July 31, 2008 order. See 8 U.S.C. § 1252(b)(1). Pursuant to 8 U.S.C.
§ 1252(a)(2)(B)(i), this court lacks jurisdiction to review the denial of relief under
8 U.S.C. § 1229c, the statutory authority for voluntary departure.              However,
§ 1252(a)(2)(D) restores jurisdiction to circuit courts to review constitutional claims and
questions of law raised in a petition for review of a removal order.
8 U.S.C. § 1252(a)(2)(D); Patel v. Gonzales, 470 F.3d 216, 219 (6th Cir. 2006). Serrato-
Soto’s argument presents a question of law, namely whether Serrato-Soto’s conviction
for fraudulent use of a social security number or identifying information, in violation of
Mississippi state law, is a crime involving moral turpitude. Accordingly, this Court has
jurisdiction.
No. 08-4063            Serrato-Soto v. Holder                                                      Page 4


                                      B. Standard of Review

         Where, as here, “the BIA expressly adopts and affirms the IJ’s decision but adds
comments of its own, we directly review the decision of the IJ while also considering the
additional comments made by the [BIA].” Elias v. Gonzales, 490 F.3d 444, 449 (6th Cir.
2007). We generally accord Chevron deference to the BIA’s reasonable construction of
the INA, Ramirez-Canales v. Mukasey, 517 F.3d 904, 908 (6th Cir. 2008), which
requires us to uphold the BIA’s construction unless it is “arbitrary, capricious, or
manifestly contrary to the statute.” Chevron v. Natural Res. Def. Council, 467 U.S. 837,
843-44 (1984). No deference is given, however, to the BIA’s interpretation of a state
criminal statute; that issue is reviewed de novo. Knapik v. Ashcroft, 384 F.3d 84, 87-88
(3d Cir. 2004).

         C. Statutory Eligibility for Post-Completion Voluntary Departure

         Section 240B(b)(1) of the INA, 8 U.S.C. § 1229c(b)(1), provides authority for
an alien to seek post-completion voluntary departure.3 The alien may voluntarily depart
at his own expense if: (1) the alien has been physically present in the United States for
a period of at least one year immediately preceding the date the notice to appear was
served; (2) the alien is, and has been, a person of good moral character for at least five
years immediately preceding the application for voluntary departure; (3) the alien is not
deportable under 8 U.S.C. §§ 1227(a)(2)(A)(iii) or 1227(a)(4); and (4) the alien
establishes by clear and convincing evidence that the alien has the means to depart the
United States and intends to do so.                    INA §§ 240B(b)(1)(A)-(D); 8 U.S.C.
§§ 1229c(b)(1)(A)-(D).

         The INA does not define “good moral character” but excludes eight categories
of aliens who may not demonstrate good moral character. See INA §§ 101(f)(1)-(9);
8 U.S.C. §§ 1101(f)(1)-(9). One category includes “[a] member of one or more of the
classes of persons . . . described in . . . [8 U.S.C. §§ 1182(a)(2)(A), (B)].” INA


         3
           INA § 240B(a)(1), 8 U.S.C. § 1229c(a)(1), which is not implicated here, provides the authority
for an alien to voluntarily depart the United States, at the alien’s own expense, prior to the conclusion of
removal proceedings.
No. 08-4063        Serrato-Soto v. Holder                                          Page 5


§ 101(f)(3); 8 U.S.C. § 1101(f)(3). Section 1182(a)(2)(A)(i), in turn, includes “any alien
convicted of, or who admits having committed, or who admits committing acts which
constitute the essential elements of . . . a crime involving moral turpitude (other than a
purely political offense) or an attempt or conspiracy to commit such a crime . . . .”
8 U.S.C. § 1182(a)(2)(A)(i)(I); INA § 212(a)(2)(A)(i). “Moral turpitude” is not defined
in the INA.

       Serrato-Soto does not dispute that his 2004 conviction occurred within the five-
year period before his July 2006 application for voluntary departure. Therefore, we need
only resolve the question of whether Serrato-Soto’s 2004 conviction for fraudulent use
of identification is a crime involving moral turpitude.

                         D. Serrato-Soto’s 2004 Conviction

       The BIA has held that “a criminal offense involves ‘moral turpitude’ if the
relevant statute defines the offense in such a manner that it necessarily entails conduct
on the part of the offender that is inherently base, vile, or depraved, and contrary to
accepted rules of morality and the duties owed between persons or to society in general.”
Matter of Kochlani, 24 I. & N. Dec. 128, 129 (B.I.A. 2007). And “crimes that have a
specific intent to defraud as an element have always been found to involve moral
turpitude.” Id. at 130. Moreover, as the Supreme Court has explained, “fraud has
consistently been regarded as such a contaminating component in any crime that
American courts have, without exception, included such crimes within the scope of
moral turpitude.” Jordan v. De George, 341 U.S. 223, 229 (1951); see also Omagah v.
Ashcroft, 288 F.3d 254, 260 (5th Cir. 2002) (“In the wake of Jordan, the courts of
appeals have interpreted ‘moral turpitude’ as including a wide variety of crimes that
involve some fraud or deceit.”).

       To determine whether Serrato-Soto’s crime involves moral turpitude, this Court
employs the “categorical approach,” whereby we consider not whether the actual
conduct constitutes a crime involving moral turpitude, but “whether the full range of
conduct encompassed by the statute constitutes a crime of moral turpitude.” Cuevas-
No. 08-4063        Serrato-Soto v. Holder                                            Page 6


Gaspar v. Gonzales, 430 F.3d 1013, 1017 (9th Cir. 2005); see also Gonzales v. Duenas-
Alvarez, 549 U.S. 183, 186-87 (2007). Accordingly, “we look to the elements of the
statutory state offense, not to the specific facts. We rely on what the convicting court
must necessarily have found to support the conviction and not to other conduct in which
the defendant may have engaged in connection with the offense.” Wilson v. Ashcroft,
350 F.3d 377, 381-82 (3d Cir. 2003) (citation and quotation omitted); see also Matter
of Short, 20 I. & N. Dec. 136, 137 (B.I.A. 1989) (“It is the inherent nature of the crime
as defined by statute and interpreted by the courts and as limited and described by the
record of conviction which determines whether the offense is one involving moral
turpitude.”).

       Serrato-Soto was convicted under Mississippi Code § 97-19-85. That section,
titled “Fraudulent use of social security number or identifying information to obtain
goods,” reads as follows:

       (1) Any person who shall make or cause to be made any false statement
       or representation as to his or another person’s identity, Social Security
       account number, credit card number, debit card number or other
       identifying information for the purpose of fraudulently obtaining or with
       the intent to obtain goods, services or any thing of value, shall be guilty
       of a felony and upon conviction thereof for a first offense shall be fined
       not more than Five Thousand Dollars ($5,000.00) or imprisoned for a
       term not to exceed five (5) years, or both. For a second or subsequent
       offense such person, upon conviction, shall be fined not more than Ten
       Thousand Dollars ($10,000.00) or imprisoned for a term not to exceed
       ten (10) years, or both. In addition to the fines and imprisonment
       provided in this section, a person convicted under this section shall be
       ordered to pay restitution as provided in Section 99-37-1 et seq.
       (2) A person is guilty of fraud under subsection (1) who:
         (a) Shall furnish false information wilfully, knowingly and with intent
         to deceive anyone as to his true identity or the true identity of another
         person;
         (b) Wilfully, knowingly, and with intent to deceive, uses a Social
         Security account number to establish and maintain business or other
         records; or
No. 08-4063        Serrato-Soto v. Holder                                             Page 7


         (c) With intent to deceive, falsely represents a number to be the Social
         Security account number assigned to him or another person, when in
         fact the number is not the Social Security account number assigned to
         him or such other person; or
         (d) Knowingly alters a Social Security card, buys or sells a Social
         Security card or counterfeit or altered Social Security card, counterfeits
         a Social Security card, or possesses a Social Security card or
         counterfeit Social Security card with intent to sell or alter it.
MISS. CODE ANN. § 97-19-85.

       Serrato-Soto’s record of conviction does not cite any particular subsection under
which he was charged and convicted. Even so, under any of the subsections, as defined
in the statute, Serrato-Soto must have acted “willfully,” “knowingly,” or “with intent to
deceive.” Id. Thus, Serrato-Soto was convicted of a crime that, in the ordinary case,
involves dishonesty as an essential element. See Duenas-Alvarez, 549 U.S. at 193;
Matter of Silva-Trevino, 24 I. & N. Dec. 687, 697-98 (A.G. 2008).

       A person convicted under this Mississippi statute must also have used the
personal information in the course of some action with the intent of committing a crime
involving moral turpitude, including furnishing said information to another to hide a
person’s true identity, using the personal information for business purposes, falsely
portraying a social security number as his own, altering a social security card, or buying
or selling a legitimate or counterfeit social security card. MISS. CODE ANN. §§ 97-19-
85(2)(a)-(d). As such, Serrato-Soto’s conviction under this statute is outside the scope
of cases involving mere unlawful possession of illegal documents, which the BIA has
held does not involve moral turpitude. See, e.g., Matter of Serna, 20 I. & N. Dec. 579,
585-86 (B.I.A. 1992) (holding that mere possession of illegal documents, without intent
to use said documents fraudulently or unlawfully, is not a crime involving moral
turpitude). Accordingly, because Serrato-Soto’s crime has the intent to defraud and
some affirmative action beyond mere possession as essential elements, his crime falls
within this Circuit’s understanding of moral turpitude. See, e.g., Kabongo v. INS, 837
F.2d 753, 758 (6th Cir. 1988) (finding that alien’s convictions for making false
statements and obtaining government funds by fraud involved moral turpitude because
No. 08-4063             Serrato-Soto v. Holder                                                       Page 8


the alien made dishonest statements); Zaitona v. INS, 9 F.3d 432, 437-38 (6th Cir. 1993)
(agreeing with a BIA determination that an alien’s conviction for making false
statements on a driver’s license application, in violation of Michigan statute, involved
moral turpitude because an element of the crime required the alien to “knowingly make
a false statement or knowingly conceal a material fact,” which amounted to fraud).

         Serrato-Soto renews his argument, made unsuccessfully before the BIA, that we
should exempt misuse of social security numbers from the category of crimes involving
moral turpitude based upon the Ninth Circuit’s decision in Beltran-Tirado v. INS, 213
F.3d 1179 (9th Cir. 2000).4 In Beltran-Tirado, Beltran was convicted of falsely
representing a social security number in violation of 42 U.S.C. § 408(g)(2) (recodified
at 42 U.S.C. § 408(a)(7)(B)). Id. at 1182. The United States Immigration and
Naturalization Service moved to deport her. Beltran sought lawful permanent residence
by applying for “registry” under 8 U.S.C. § 1259.5 The BIA denied her request on the
ground that her use of a false social security number constituted a crime involving moral
turpitude, which precluded her from demonstrating the statutory requirement of good
character. The Ninth Circuit reversed, holding that the use of a false social security
number to establish credit and work in the United States did not involve moral turpitude.
The court relied on the legislative history of 42 U.S.C. § 408(d) (recodified at 42 U.S.C.
§ 408(e)), which was added by amendment. That section provides that aliens who had
been granted permanent resident status under the amnesty or registry statutes were




         4
           Serrato-Soto also argues that his crime of using another person’s identification is malum
prohibitum (prohibited by statute) instead of malum in se (inherently wrong), which removes it from the
category of crimes involving moral turpitude because malum prohibitum crimes do not necessarily involve
a specific evil intent. However, the BIA has explained that a crime may qualify as one of moral turpitude
even if the offense is malum prohibitum. See Matter of Torres-Varela, 23 I. & N. Dec. 78, 83 (B.I.A.
2001) (“[A]lthough crimes involving moral turpitude often involve an evil intent, such a specific intent is
not a prerequisite to finding that a crime involves moral turpitude. . . . While it is generally the case that
a crime that is ‘malum in se’ involves moral turpitude and that a ‘malum prohibitum’ offense does not, this
categorization is more a general rule than an absolute standard.”)
         5
            “The registry statute, 8 U.S.C. § 1259, is a remedial provision designed to regularize the status
of long-resident aliens illegally in the country.” Beltran-Tirado, 213 F.3d at 1183 (citation and quotation
omitted). The statute applies to an alien who (1) entered the United States prior to January 1, 1972, (2) has
resided in the United States continuously since that time, (3) is a person of “good moral character,” and
(4) is not ineligible for citizenship. 8 U.S.C. § 1259.
No. 08-4063        Serrato-Soto v. Holder                                           Page 9


exempted from prosecution for certain past use of social security numbers. 42 U.S.C.
§ 408(e); Beltran-Tirado, 213 F.3d at 1183.

       In explaining the purpose behind the exemption from prosecution, the Ninth
Circuit cited Congress’s conference committee report:

       The Conferees intend that this exemption apply only to those individuals
       who use a false social security number to engage in otherwise lawful
       conduct. . . . The Conferees believe that individuals who are provided
       exemption from prosecution under this proposal should not be considered
       to have exhibited moral turpitude with respect to the exempted acts for
       purposes of determinations made by the Immigration and Naturalization
       Service.
Id. (quoting H.R. Rep. No. 101-964, at 948 (1990), reprinted in 1990 U.S.C.C.A.N.
2374, 2653). The Ninth Circuit recognized that the amendment did not apply to Beltran
but applied the conference committee’s rationale behind the amendment to find that
Beltran’s crimes did not involve moral turpitude. 213 F.3d at 1184.

       The Fifth Circuit, in Hyder v. Keisler, 506 F.3d 388 (5th Cir. 2007), recently
addressed an analogous issue involving an alien convicted of misuse of a social security
number obtained by fraud and declined to follow Beltran-Tirado. As that court
reasoned, Beltran-Tirado “appears to have expanded a narrow exemption beyond what
Congress intended.” Id. at 393. The amendment and legislative history upon which the
Ninth Circuit relied applies to aliens who have already been granted status as lawful
permanent residents and only applies to future criminal prosecutions. 42 U.S.C.
§ 408(e). “The mere fact that Congress chose to exempt a certain class of aliens from
prosecution for certain acts does not necessarily mean that those acts do not involve
moral turpitude in other contexts.” Hyder, 506 F.3d at 393.

       We agree with the Fifth Circuit’s decision and reasoning in Hyder and decline
to follow Beltran-Tirado. Additionally, we note that Serrato-Soto is not a lawful
permanent resident and, thus, does not fit within the classification of aliens described in
42 U.S.C. § 408(e) as contemplated in Beltran-Tirado. And in declining to follow
Beltran-Tirado, we do not disturb established Sixth Circuit precedent finding crimes of
No. 08-4063       Serrato-Soto v. Holder                                    Page 10


fraud or dishonesty within the class of crimes involving moral turpitude. See, e.g.,
Kabongo, 837 F.2d at 758; Squires v. INS, 689 F.2d 1276, 1278 n.3 (6th Cir. 1982);
Zaitona, 9 F.3d at 437-38.

                                 III. Conclusion

       For the foregoing reasons, we DENY the petition.